Citation Nr: 0322334	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-00 128 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of status post cervical biopsy with Class III pap smear and 
associated vaginal bleeding, to include entitlement to 
special monthly compensation for loss of use of a creative 
organ.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1975. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia.  

The Board undertook additional development with respect to 
the issue on appeal pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  While the Board regrets the additional delay in 
the adjudication of the veteran's claim, given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit which invalidated 38 C.F.R. § 19.9(a)(2), 
this case must be remanded to afford the RO the opportunity 
to consider the additional evidence developed by the Board 
and readjudicate the claim on appeal.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

In order to ensure due process, this case must be REMANDED 
for the following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  Thereafter, if the claim on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the June 2003 VA gynecologic examination 
and the VCAA.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until she is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



